UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



    INDIA PATRICIA GIBSON,

          Plaintiff,
                 v.                                    No. 1:21-cv-660-ZMF
    KILOLO KIJAKAZI,
    Acting Commissioner of Social Security,

          Defendant.


                                 MEMORANDUM OPINION

         Plaintiff, India Patricia Gibson, moves for reversal of Defendant Commissioner of the

Social Security Administration’s decision adopting the findings of an Administrative Law Judge

(“ALJ”) and denying Gibson’s application for Supplemental Security Income and Disability

Insurance Benefits. See Pl.’s Mot. J. Reversal (“Pl.’s Mot.”) 1, ECF No. 18.

         On September 29, 2021, by consent of the parties, U.S. District Judge Emmet G. Sullivan

referred this matter to a Magistrate Judge for all purposes. See Min. Order (Sept. 29, 2021).

Pending before this Court are Plaintiff’s Motion for Judgment of Reversal and Defendant’s Motion

for Judgment of Affirmance. See Pl.’s Mot.; Def.’s Mot. J. Affirmance (“Def.’s Mot.”), ECF No.

20. After considering the parties’ submissions and the Administrative Record, 1 the undersigned

DENIES Plaintiff’s Motion for Judgment of Reversal and GRANTS Defendant’s Motion for

Judgment of Affirmance in an accompanying order.




1
 The Administrative Record consists of thirty exhibits. See Administrative R., ECF No. 13. For
ease of reference, citations to the Administrative Record will refer to the “AR” and cite to the
consecutive page numbers provided in the lower right-hand corner of each page.


                                                1
I.     BACKGROUND

Statutory Framework

       The Social Security Act entitles an individual to disability benefits if she is unable to

engage in “any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A); see

20 C.F.R. § 416.905(a) (2022).

       The Social Security Administration (“SSA”) uses a five-step process to determine whether

a claimant is disabled. See 20 C.F.R. § 416.920(a)(4) (2022). The claimant bears the burden of

proof for the first four steps. See Butler v. Barnhart, 353 F.3d 992, 997 (D.C. Cir. 2004). First, a

claimant must show that she is not presently engaged in “substantial gainful activity.”

§ 416.920(a)(4)(i). Second, she must demonstrate that she has a “severe impairment” that

“significantly limits [her] physical or mental ability to do basic work activities.”

§§ 416.920(a)(4)(ii), (c). Third, the claimant must show that her impairment or combination of

impairments “meets or equals” one of the listings at 20 C.F.R. Part 404, Subpart P, App. 1.

§ 416.920(a)(4)(iii). If it does, then the claimant is deemed disabled and the inquiry ends. See

§§ 416.920(a)(4)(iii), (d). If not, the ALJ must proceed to step four, which requires the ALJ to

determine the claimant’s residual functional capacity (“RFC”) and consider whether, in light of

the RFC, the claimant can still perform any past work. See § 416.920(a)(4)(iv). At step five, if the

RFC indicates that the claimant cannot engage in past work, then “the burden shifts to the

Commissioner” to prove that the claimant’s RFC, age, education, and past work experience

indicate that she is “able to perform ‘other work’” that exists in the national economy. Butler, 353

F.3d at 997 (citing §§ 404.1520(f), 416.920(f)).




                                                   2
Factual Background

           1.   Gibson’s Testimony

       Gibson’s alleged disability began on January 31, 2017, at which time she stopped working.

See AR 180. The alleged disability followed an injury to her back, neck, and shoulder while

working as a bus driver. See AR 296, 483. She testified at the hearing and in her adult function

reports that she cared for her personal needs—including dressing, bathing, laundry, caring for hair,

feeding herself, using the toilet, and cleaning—but sometimes needed help getting dressed or

caring for her hair. See AR 65–66, 237. She reported that she generally prepared her meals twice

per week. See AR 65, 238. She sometimes shopped for food and completed light household chores,

but other times needed help from her children, her mother, or a friend. See AR 66, 238–39. She

testified that she generally attended church once a week and reported going to doctor’s

appointments. See AR 67, 240. She typically drove herself when leaving the house, but

occasionally needed assistance. See AR 239–40.

           2. Medical Evidence

       On February 1, 2017, Dr. Polo-Zisa examined Gibson at Concentra Medical Center

(“Concentra”). See AR 970. Dr. Polo-Zisa concluded that Gibson’s lumbosacral spine had no

tenderness and a full range of motion; her thoracic spine was tender with painful, but full, range

of motion; and she ambulated with a normal gait. See AR 970. Gibson’s straight-leg raise test was

negative bilaterally. See AR 970.

       On February 16, 2017, Dr. Pickett examined Gibson at Concentra. See AR 916. Gibson

had a negative straight-leg raise test and ambulated with a normal gait. See AR 916–17. On March

7, 2017, Dr. Shah examined Gibson at Concentra. See AR 910. Her cervical and thoracic spine

showed no tenderness with a full range of motion. See AR 911. On May 4, 2017, Dr. Raizman




                                                 3
concluded that an April 2017 MRI of Gibson’s cervical spine showed a malformation and

multilevel herniated disks. See AR 39, 1052. On July 18, 2017, Nurse Practitioner Hockman and

Dr. Silverio evaluated Gibson’s back pain. See AR 702. They observed lumbar spine tenderness,

but a normal range of motion and ambulation with a normal gait. See AR 702.

       On November 15, 2017 and January 11, 2018, Dr. Onyewu examined Gibson and observed

spine tenderness, but a normal range of motion. See AR 488, 767, 769. Gibson ambulated with an

antalgic gait. 2 See AR 488, 767, 769. Gibson’s straight-leg raise test was negative bilaterally during

both examinations. See AR 488, 769. On April 5, 2018, Dr. Onyewu examined Gibson again and

reviewed an MRI of her cervical spine. See AR 751, 753. The MRI showed disc herniations;

however, motor strength was normal. See AR 752–54. Gibson’s straight-leg raise test was positive

at thirty degrees and she ambulated with an antalgic gait. See AR 754–55.

       On May 29, 2018, Dr. Nolte examined Gibson. See AR 786. Dr. Nolte observed that she

ambulated with a slow gait, but had a normal stance and could “walk on [her] heels and toes

without difficulty,” get up and out of a chair without difficulty, and needed no help getting on and

off the exam table. AR 788. Gibson had moderate limitations in bending and squatting, and a mild

limitation in walking. See AR 790. On June 21, 2018, Dr. Raizman examined Gibson again and

observed that she had decreased cervical spine range of motion and that her straight-leg raise test

was positive bilaterally. See AR 1116.

       From August 2018 to November 2019, Gibson continued to visit several doctors regarding

her back pain. These doctors concluded that her back exams and range of motion were normal, see

AR 421–22, and that she ambulated with a normal gait, see AR 1355. Dr. Venkataram, a state



2
 An antalgic gait occurs when a person walks with a limp because of pain. See Cheryl Whitten,
What Is an Antalgic Gait?, WEBMD, https://www.webmd.com/pain-management/what-is-
antalgic-gait (last visited Nov. 21, 2022).


                                                  4
agency consulting physician, opined that Gibson could perform work at a light exertion level,

consistent with objective evidence of her back pain, and found her not disabled. See AR 92–94,

97–98.

         However, in September 2018 and March 2019, Dr. Onyewu examined Gibson and made

some contrary findings. See AR 822, 1475. Dr. Onyewu observed that Gibson ambulated with an

antalgic gait, but his examination of her spine showed a normal range of motion, with pain. See

AR 826, 1475–77. Dr. Onyewu also noted that there was evidence of spinal tenderness, see AR

826, and that Gibson’s straight-leg raise test was positive at thirty degrees, see AR 826, 1477. On

May 22, 2020, Dr. Onyewu examined her again. See AR 16. Dr. Onyewu concluded that Gibson

suffered from chronic lower back pain. See AR 21. Dr. Onyewu advised her to avoid activities

such as “lifting, prolonged standing, walking,” and climbing. AR 21.

Procedural Background

         On December 20, 2017, Gibson applied for disability benefits. See AR 31, 180. On July

27, 2018, the SSA denied her claim. See AR 118. On November 5, 2018, the SSA denied her

request for reconsideration. See AR 31, 127. On November 26, 2019, ALJ Raghav Kotval held a

hearing on Gibson’s claim. See AR 31, 53.

         On January 16, 2020, the ALJ ruled Gibson was not disabled. See AR 47. At step one, the

ALJ determined that Gibson had not engaged in any substantial gainful activity since the disability

onset date. See AR 33. At step two, the ALJ found that Gibson had severe impairments of “spine

disorders (cervical and lumbar)” among others. AR 33. At step three, the ALJ determined that

Gibson did not have an impairment or combination of impairments that met or medically equaled

the criteria of Listing 1.04 (disorders of the spine). See AR 34–35. At step four, the ALJ found that

Gibson had the RFC to perform light work with some limitations. See AR 37. Specifically, she




                                                 5
could “lift, carry, push, and pull 20 pounds occasionally and 10 pounds frequently. She [could] sit

for 6 hours in an 8-hour workday. She [could] stand and walk for 6 hours in an 8-hour workday.”

AR 37. Gibson could “only occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and

crawl.” AR 37. Thus, the ALJ limited Gibson to “simple, routine tasks, not at a production pace,

performed in two-hour increments” before needing a break. AR 37. The ALJ concluded that

Gibson’s severe impairments did not lead to debilitating effects on her functional abilities. See AR

38. At step five, the ALJ determined that there were jobs in significant numbers in the national

economy that Gibson could perform. See AR 46. In reaching this conclusion, the ALJ relied on

the testimony of a vocational expert (“VE”). See AR 46–47, 78–80. The ALJ asked the VE to

assume a hypothetical individual of Gibson’s age and education who could perform a full range of

light work with the above-referenced limitations. See AR 76. The VE responded that such an

individual could make a successful adjustment to a significant number of jobs in the national

economy, such as a greeter/usher, hostess, or information clerk. See AR 46, 79.

       Gibson appealed the ALJ’s decision, which the Appeals Council declined to review. See

AR 4–6. Gibson now seeks review of the ALJ’s decision. See Pl.’s Mot. She argues that the ALJ

committed reversible error at step three because her impairments satisfied Listing 1.04A. 3 See id.

at 2, 5–12.




3
  The Court pauses briefly to note that on April 2, 2021, the SSA updated the musculoskeletal
listings. Revised Medical Criteria for Evaluating Musculoskeletal Disorders Final Rules
Questions      and      Answers,       SSA,      https://www.ssa.gov/thirdparty/materials/pdfs/21-
489_Musculoskeletal_FAQs.pdf (last visiting Nov. 22, 2022). Listing 1.04 became Listing 1.15,
with additional requirements. See 1.00 Musculoskeletal Disorders – Adult, SSA,
https://www.ssa.gov/disability/professionals/bluebook/1.00-Musculoskeletal-Adult.htm#1_15
(last visited Nov. 22, 2022). For consistency, the Court will continue to refer to Listing 1.04 in
accordance with the parties’ briefing refers to Listing 1.04. See Pl.’s Mot.; Def.’s Mot.
3
    Gibson only claims to meet the criteria of Paragraph A. See Pl.’s Mot. at 2.


                                                 6
II.       LEGAL STANDARD

          Upon review, “[t]he court must uphold the [ALJ’s] determination if it is supported by

substantial evidence and is not tainted by an error of law.” Smith v. Bowen, 826 F.2d 1120, 1121

(D.C. Cir. 1987). “Substantial evidence is ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Butler, 353 F.3d at 999 (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)). This standard “requires more than a scintilla, but can be

satisfied by something less than a preponderance of the evidence.” Fla. Mun. Power Agency v.

Fed. Energy Regul. Comm’n, 315 F.3d 362, 365–66 (D.C. Cir. 2003) (cleaned up). “Substantial-

evidence review is highly deferential to the agency fact-finder.” Rossello ex rel. Rossello v. Astrue,

529 F.3d 1181, 1185 (D.C. Cir. 2008). On review, the “plaintiff bears the burden of demonstrating

that the Commissioner’s decision [was] not based on substantial evidence or that incorrect legal

standards were applied.” Settles v. Colvin, 121 F. Supp. 3d 163, 169 (D.D.C. 2015) (cleaned up).

          The reviewing court may not replace the ALJ’s judgment “concerning the credibility of the

evidence with its own.” Goodman v. Colvin, 233 F. Supp. 3d 88, 104 (D.D.C. 2017) (cleaned up).

Rather, “[t]he credibility determination is solely within the realm of the ALJ.” Grant v. Astrue,

857 F. Supp. 2d 146, 156 (D.D.C. 2012).

III.      ANALYSIS

       A. Evaluation of Spinal Disorder Under Listing 1.04 at Step Three

              1. Legal Standard

          The criteria of the listings in step three “are more restrictive than the statutory disability

standard” because they describe impairments that are “severe enough to prevent a person from

doing any gainful activity,” not just substantial gainful activity. Sullivan v. Zebley, 493 U.S. 521,

532 (1990) (quoting § 416.925(a)). “For a claimant to show that h[er] impairment matches a




                                                    7
listing, it must meet all of the specified medical criteria. An impairment that manifests only some

of those criteria, no matter how severely, does not qualify.” Id. at 530 (emphasis in original). The

claimant bears the burden of proving a presumptively disabling impairment. See id. at 525.

       Listing 1.04 requires Gibson to show that she had a disorder of the spine and that she met

an additional criterion contained in paragraphs A, B, or C. See 20 C.F.R. Part 404, Subpart P, App.

1, 1.04. Paragraph A requires “nerve root compression characterized by neuro-anatomic

distribution of pain, limitation of motion of the spine, motor loss (atrophy with associated muscle

weakness or muscle weakness) accompanied by sensory loss or reflex loss and, if there is

involvement of the lower back, positive straight-leg raise test (sitting and supine).” 4 20 C.F.R. Part

404, Subpart P, App. 1, 1.04.

       In evaluating the ALJ’s decision at step three, “th[is] Court is not confined to the ALJ’s

analysis at step three and instead must consider the reasoning provided by the ALJ in the decision

in its entirety.” Al Hulais v. Comm’r. of Soc. Sec. Admin., No. 18-cv-118, 2018 WL 6704756, at

*6 (D. Md. Dec. 20, 2018); see also Colter v. Kijakazi, No. 20-cv-632, 2022 WL 715218, at *11

(D.D.C. Mar. 10, 2022) (the ALJ “provid[ed] a sufficient basis for this Court to understand his

reasoning when viewing the decision as a whole”). For example, an ALJ’s reasons why a claimant

was not disabled at step four may “provide [a] rationale that is sufficient for [a court] to determine

the basis for the finding about [no] medical equivalence at step 3.” SSR 17-2p, 2017 WL 3928306,

at *4 (Mar. 27. 2017). 5




4
 Gibson only claims to meet the criteria of Paragraph A. See Pl.’s Mot. at 2.
5
 “Although Social Security Rulings . . . do not have the force of law, they are entitled to deference
so long as they are consistent with the [SSA] and regulations.” Nelson v. Comm’r of Soc. Sec.
Admin., No. 19-cv-788, 2021 WL 1207753, at *4 (citing Fair v. Shalala, 37 F.3d 1466, 1469 (11th
Cir. 1994)).


                                                  8
            2. Substantial Evidence Supports the ALJ’s Determination that Plaintiff’s Impairment
               Did Not Meet Listing 1.04A

        The ALJ “specifically identifie[d] Listing [1.04], describe[d his] reasons for concluding

that Plaintiff’s condition d[id] not meet or medically equal that Listing, and [went] on to discuss

the evidence in the record in significant detail.” Conway ex rel. Tolen v. Astrue, 554 F. Supp. 2d

26, 35 (D.D.C. 2008); see AR 34, 38–45. There was no requirement “that the ALJ provide an

exhaustive point-by-point breakdown of every listed impairment. Rather, the ALJ [satisfied his

obligation] to provide a coherent basis for his step-three determination” by discussing the medical

evidence, disability report, and consultative examiner reports. Keene v. Berryhill, 732 F. App’x

174, 177 (4th Cir. 2018); see AR 34–35.

        First, “[d]uring h[is] step three analysis, the ALJ explained why Gibson failed to meet the

requirements of Listing 1.04A” based on the medical evidence. Al Hulais, 2018 WL 6704756, at

*7; see AR 35. Specifically, the ALJ explained:

                The record contains evidence of cervical and lumbar spine degeneration,
                which led to reduced range of motion and back pain (Ex. 26F). The
                claimant’s lower extremity strength was slightly decreased. However, on
                examination by Dr. Nolte, the straight-leg raising test was negative
                bilaterally. The claimant’s gait was slow, but she could walk on her heels
                and toes without difficulty. Her stance was normal. She used no assistive
                devices. She needed no help changing for the exam or getting on and off the
                exam table. She was able to rise from a chair without difficulty. This
                evidence is inconsistent with an inability to ambulate effectively.

AR 35. The ALJ thus identified Listing 1.04A and described his “reasons for concluding that

Plaintiff’s condition d[id] not meet . . . that Listing” before going “on to discuss the evidence . . . in

significant detail” at step four. Conway, 554 F. Supp. 2d at 35; see AR 34, 38–45.

        In his step four “discussion of [Gibson’s] relevant medical evidence, the ALJ cited

substantial evidence in the record demonstrating that Plaintiff did not meet all of the requirements

for Listing 1.04A.” Al Hulais, 2018 WL 6704756, at *8; see AR 38–45. Treatment reports,



                                                    9
including those of Dr. Onyewu, indicated some spinal tenderness; however, those reports also

showed that Gibson retained a range of motion within normal limits—if not a full range of motion.

See AR 39, 437, 767–69, 970, 1475–77. Treatment records from this period indicated there was

no sciatic tenderness, see AR 38, 916–17, 752–54, despite Gibson’s diagnosis of a malformation

and claims of significant pain.,” AR 39, 1051. The medical evidence also indicated that Gibson

did not exhibit significant lumbosacral spine tenderness and her lumbar range of motion was within

normal limits. See AR 38, 702, 970. Gibson’s motor strength was normal on several occasions.

See AR 38–43, 488, 752–54, 911, 970. Her neurovascular function was also intact. See AR 39,

916–17. Additionally, during the May 2018 consultative examination, Gibson had a normal stance

and could “walk on her heels and toes, get up and out of a chair without difficulty, and needed no

help getting on and off the exam table.” AR 24; see AR 35, 41, 788. These “repeated findings . . . of

full strength . . . preclude a finding of ‘motor loss . . . accompanied by sensory or reflex loss.”

Knight v. Kijakazi, No. 20-cv-2734, 2022 WL 1746963, at *7 (D.S.C. Mar. 28, 2022) (cleaned up).

Thus, “there [was] elsewhere in the ALJ’s opinion an equivalent discussion of the medical

evidence relevant to the [s]tep [t]hree analysis which allows this Court readily to determine

whether there was substantial evidence to support the ALJ’s [s]tep [t]hree conclusion.” Schoofield

v. Barnhart, 220 F. Supp. 2d 512, 522 (D. Md. 2002).

       Additionally, “the regulation’s text is clear that where, as here, ‘there is involvement of the

lower back,’ the claimant must produce evidence of positive [straight-leg raise] testing[.]”

Watlington v. Berryhill, No. 16-cv-46, 2017 WL 7053988, at *9 (W.D. Va. Dec. 20, 2017) (cleaned

up); see 20 C.F.R Part 404 Subpart P, App. 1, 1.04. “The absence of positive findings

from . . . straight-leg raising tests is enough to prevent [a plaintiff] from meeting Listing

1.04(A)[.]” Watlington, 2017 WL 7053988, at *9. Gibson provided some evidence of positive




                                                 10
straight-leg raise tests and antalgic gait. See AR 488, 752–54, 767, 769, 1116, 1475–77. However,

multiple examinations contradicted that evidence. See AR 38–44. In two examinations in February

2017, Gibson ambulated with a normal gait, and her straight-leg raise test was negative bilaterally.

See AR 38, 916–17, 970. In July 2017, Gibson again ambulated with a normal gait. See AR 39,

702. In both November 2017 and January 2018, the straight-leg raise test was negative bilaterally.

See AR 40, 488, 769. Finally, in November 2019, Gibson again ambulated with a normal gait. See

AR 43, 1355. The lack of uncontradicted evidence of positive straight-leg raise tests and

substantial defects in Gibson’s gait indicates that “the Listing 1.04A requirement of motor

loss . . . was [] not met.” Peters v. Comm’r of Soc. Sec. Admin., No. 17-cv-2371, 2018 WL

4223155, at *6 (D. Md. Sept. 5, 2018); see Al Hulais, 2018 WL 6704756, at *8; AR 35–45.

“Therefore, in light of the evidence in the medical record . . . , the Court concludes that substantial

evidence supports the ALJ’s finding that [Gibson’s] impairments do not meet or equal Listing

1.04A.” Al Hulais, 2018 WL 6704756, at *8; see AR 35–45.

       Second, “[although] the ALJ need not articulate his reasons for rejecting every piece of

evidence, he must at least minimally discuss a claimant’s evidence that contradicts the

Commissioner’s position.” Lane-Rauth v. Barnhart, 437 F. Supp. 2d 63, 67 (D.D.C. 2006)

(quoting Godbey v. Apfel, 238 F.3d 803, 808 (7th Cir. 2000)). The amount of contradictory

evidence the ALJ must consider depends on the case and strength of evidence. See Demetria R. v.

Kijakazi, No. 20-cv-3227, 2022 WL 3142376, at *21 (D.D.C. June 30, 2022). Ultimately, the ALJ

should consider whether the opinion is supported by “objective medical evidence” and whether it

is consistent with “the evidence from other medical . . . and nonmedical sources.” Id. (finding

ALJ’s consideration of two contrary medical reports sufficient since substantial evidence

supported his evaluation of the “supportability” and “consistency” of the reports); see Abigail R.




                                                  11
v. Kijakazi, No. 21-cv-13, 2022 WL 19676, at *8 (D. Neb. Jan. 3, 2022) (same); O’Brien v. Saul,

No. 18-cv-12634, 2020 WL 1169459, at *7 (D. Mass. March 11, 2020) (finding ALJ’s

consideration of one contrary medical report sufficient since it was “inconsistent with the overall

weight of the evidence” and supported by “substantial evidence”).

       Here, the ALJ indicated not only “what evidence was credited, but also whether other

evidence was rejected,” rather than simply ignored. Brown v. Bowen, 794 F.2d 703,708 (D.C. Cir.

1986); see AR 44–45. The ALJ explained that Gibson’s positive back findings contradicted other

medical evidence that did not indicate motor loss or an inability to ambulate effectively, see AR

35, and his explanation was supported by substantial evidence, see AR 437, 970, 788; Broyles v.

Astrue, 910 F. Supp. 2d 55, 62 (D.D.C. 2012). Specifically, the ALJ noted treatment records

wherein Gibson’s straight-leg raise tests were negative, see AR 35, and she ambulated with a

normal gait, see AR 44, 437, 970, 1355. Indeed, Dr. Nolte’s examination revealed that Gibson had

a normal stance and could “walk on her heels and toes, get up and out of a chair without difficulty,

and needed no help getting on and off the exam table.” AR 34, 788. This contradicted examinations

by Dr. Onyewu and Dr. Raizman, wherein Gibson ambulated with an antalgic gait, and had

positive straight-leg raise tests and slightly decreased motor strength. See AR 752–54, 767–769,

1116, 1475–77.

       “[E]ven if [Dr. Onyewu and Dr. Raizman’s] opinion[s] [were] persuasive in some respects,

the Court must defer to the contrary finding of the ALJ so long as it is supported by substantial

evidence[.]” Demetria R., 2022 WL 3142376, at *22. The ALJ considered at least four other

medical reports inconsistent with those of Dr. Onyewu and Dr. Raizman. See AR 39–45. “That is

substantial evidence[.]” Demetria R., 2022 WL 3142376, at *22 (ALJ’s consideration of two

medical reports showing Plaintiff did not meet a listing constituted substantial evidence to support




                                                12
ALJ’s conclusion that reports which supported Plaintiff’s position were properly discounted as

contrary evidence); see also Broyles, 910 F. Supp. 2d at 62 (ALJ’s consideration of contradictory

evidence sufficient because the ALJ explained why such evidence conflicted with other medical

evidence). The Court cannot “reweigh the evidence” in [Gibson’s favor. Id. at 60 (internal citations

omitted). Thus, the ALJ “provided an adequate basis, supported by substantial evidence, for

finding the reports of [Dr. Onyewu and Dr. Raizman] less-than-totally-persuasive.” Demetria R.,

2022 WL 3142376, at *21; see AR 39–44.

       Third, an ALJ need not “spell out every aspect of what a listing includes . . . as long as his

discussion of the evidence is not perfunctory.” Mangan v. Colvin, No. 12-cv-7203,

2014 WL 1908937, at *5 (N.D. Ill. May 13, 2014). For example, an ALJ’s analysis totaling “three

sentences” to dismiss “the possibility that [a claimant met] or medically equal[ed] Listing 1.04’s

criteria” was inadequate. Watson, Jr., v. Berryhill, No. 16-cv-089, 2018 WL 3434711, at *4 (N.D.

Ind. July 17, 2018). Unlike in Watson, the ALJ here “discuss[ed] the listing by name” and spent

three pages detailing why Listing 1.04 did not apply. Barnett v. Barnhart, 381 F. 3d 664, 668 (7th

Cir. 2004); see AR 34–36. This “reasoning was not perfunctory or inadequate.” Keys v. Colvin,

No. 14-cv-250, 2016 WL 447519, at *6 (N.D. Ind. Feb. 5, 2016).

           3. Medical Equivalence

                       a.     Steps Four and Five Analysis Rebutted Medical Equivalence

       If an ALJ “believes that the evidence already received in the record does not reasonably

support a finding that the individual’s impairment(s) medically equals a listed impairment, the

[ALJ] is not required to articulate specific evidence supporting his or her finding that the

individual’s impairment(s) does not medically equal a listed impairment.” SSR 17-2p, 2017 WL

3928306, at *4 (Mar. 27. 2017). Instead, “a statement that the individual’s impairment(s) does not




                                                13
medically equal a listed impairment constitutes sufficient articulation for this finding” because the

ALJ’s “articulation of the reason(s) why the individual is or is not disabled at a later step in the

sequential evaluation process will provide rationale that is sufficient for a subsequent reviewer or

court to determine the basis for the finding about medical equivalence at step [three].” Id.

         The ALJ’s analysis at steps four and five demonstrated no medical equivalence. See AR

37. “The ALJ was aware of the medical records showing the existence of Plaintiff’s [impairments],

as he found those impairments to be severe . . . . But a reasonable reading of his decision shows

that he found that the records did not support a finding of functional limitations from Gibson’s

impairments], much less severe limitations.” Coscarelli v.                Saul, No. 19-cv-1219,

2021 WL 8053621, at *9 (W.D. Tex. Jan. 29, 2021); see AR 33, 37. Indeed, the ALJ found that

Gibson had the RFC to perform light work. See AR 37. She could “lift, carry, push, and pull 20

pounds occasionally and 10 pounds frequently. She [could] sit for 6 hours in an 8-hour workday.

She [could] stand and walk for 6 hours in an 8-hour workday.” AR 37. The ALJ also “noted

that . . . the consultative examination indicated a lack of functional limitations.” Coscarelli, 2021

WL 8053621, at *9; AR 41, 44–45. Additionally, the ALJ determined at step five that there were

jobs that Gibson could perform. See AR 46. He concluded that Gibson could make a successful

adjustment to a significant number of light, unskilled jobs in the national economy, such as a

greeter/usher, hostess, or information clerk. See AR 46, 79. “[The ALJ’s] discussion at step[s] four

[and five] provide[] a sufficient rationale and substantial evidence supports a finding that Plaintiff

does not meet [or medically equal] Listing [1.04A].” Coscarelli, 2021 WL 8053621, at *9; AR

37–47.

                       b.      Evidence of Daily Living Rebutted Medical Evidence




                                                 14
       The ALJ also considered substantial evidence that Gibson did “not have marked difficulties

in daily living.” Meador v. Colvin, No. 13-cv-214, 2015 WL 1477894, at *4 (W.D. Va. Mar. 27,

2015); see AR 37, 237. Gibson’s “ability to perform daily activities, such as taking personal care,

preparing simple meals, and shopping in stores . . . provide substantial evidence for the ALJ[’s]”

finding that Gibson was not disabled. Magee v. Berryhill, No. 17-cv-1922, 2019 WL 329571, at

*4 (D.D.C. Jan. 25, 2019); see AR 37–38, 65–67. That is, Gibson’s “activities of daily living

confirmed that she was not as functionally limited as she contended.” Goodman, 233 F Supp. 3d

at 112. This independently supports the ALJ’s finding that Gibson did medically equal a Listing

1.04A impairment.

                      c.      Physician Reports Rebutted Medical Equivalence

       “[Although] the ALJ . . . makes the ultimate decision on medical equivalence . . . ‘the

judgment of a physician designated by the Commissioner on the issue of equivalence . . . must be

received into the record as expert opinion evidence and given appropriate weight.”’ Mitchell v.

Colvin, No. 12-cv-1573, 2016 WL 509281, at *3 (D.D.C. Feb. 8, 2016) (quoting SSR 96-6p, 61

Fed. Reg. 34466, 34468 (July 2, 1996)). The signed opinions of several state agency physicians

finding that Gibson “was not disabled constitute[d] probative evidence of a lack of equivalence.”

Phelps v. Astrue, No. 10-cv-240, 2011 WL 2669637, at *5 (D. N.H. July 7, 2011); AR 82–124.

The ALJ not only discussed the state agency physicians’ opinions on the record, but also found

them “highly persuasive.” AR 44. In so doing, the ALJ fulfilled his obligation “to adequately

explain his reasoning, including which evidence is credited and which is rejected.” Mitchell,

2016 WL 509281, at *3.

       Contrary to Gibson’s argument, the ALJ was not compelled to seek additional expert

evidence. See Pl.’s Mot. at 11–12. ALJs “may ask for and consider evidence from medical




                                                15
experts.” SSR 17-2p, 2017 WL 3928306, at *3 (Mar. 27. 2017). However, because the ALJ

believed that the “evidence [did] not reasonably support a finding that [Gibson’s] impairment(s)

medically equal[ed]” Listing 1.04A, the ALJ was not required “to obtain ME (Medical Expert)

evidence . . . prior to making a step [three] finding that [Gibson’s impairment(s) [did] not

medically equal [Listing 1.04A].” SSR 17-2p, 2017 WL 3928306, at *4 (Mar. 27. 2017).; see AR

34.

IV.    CONCLUSION

       There was substantial evidence that the ALJ did not err in concluding that Gibson did not

meet or medically equal the listing criteria for a 1.04A. Therefore, as set out in an accompanying

order, Plaintiff’s Motion for Judgment of Reversal will be denied, and Defendant’s Motion for

Judgment of Affirmance will be granted.
                                                                  2022.11.23
                                                                  12:34:21 -05'00'
Date: November 23, 2022                      ___________________________________
                                             ZIA M. FARUQUI
                                             UNITED STATES MAGISTRATE JUDGE




                                               16